EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Property Management Corporation of America (the "Company") on Form 10-Q for the period ended November 30, 2016 as filed with the U.S. Securities and Exchange Commission on the date hereof (the "Report"), the undersigned, in the capacities and on the date indicated below, hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. PROPERTY MANAGEMENT CORPORATION OF AMERICA January 10, 2017 By: /s/ Michael T. Brigante Name: Michael T. Brigante Title: Acting Chief Executive Officer and President Principal Executive Officer and Chief Financial Officer
